 1 Douglas R. Thorn (CA Bar No. 133521)
     Thorn Law Firm
 2 1380 Lead Hill Boulevard, Suite 106
     Roseville, California 95661
 3 916.768.9311
     doug@thornlawfirm.org
 4
 5 Attorneys for Plaintiff Raul Garcia
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10    Raul Garcia,                                   Case No. 2:14-cv-02378-JAM-DB

11                                  Plaintiff,       STIPULATION AND ORDER

12                          vs.                      Date: October 22, 2018
                                                     Time: 9:00 a.m.
13    F. Folks, et al,                               Place: Courtroom 27
                                                     Judge: Hon. Deborah Barnes
14                                  Defendants.

15
16           TO THE COURT AND ALL PARTIES AND ATTORNEYS OF RECORD:

17           To save time and allow Magistrate Judge Barnes and the parties to focus on the

18 dispositive issue of exhaustion at the upcoming evidentiary hearing, counsel of record for
19 the parties stipulate to the foundation for admission of the following exhibits and reserve
20 all other objections to admission:
21               Plaintiff’s Exhibit 1 (Form 22 and response from A. Pruit)

22               Defendants’ Exhibit 1 (SOMS Movement History)

23               Defendants’ Exhibit 5 (Appeals Log from High Desert)

24               Defendants’ Exhibit 7 (DOM 54100.6 and 54100.25.2)

25               Defendants Exhibit 9 (Pages from transcript of Plaintiff’s deposition)

26           SO STIPULATED

27 ////
28 ////
 1 Date: October 9, 2018                                 /s/ Douglas R. Thorn

 2                                                DOUGLAS R. THORN
                                                  Attorney for Plaintiff
 3
 4
     Date: October 9, 2018                               /s/ Aseil Mohmoud
 5
                                                  ASEIL MOHMOUD
 6                                                Attorney for Defendants
 7
 8                                                 PROPOSED ORDER

 9            The Court has considered the stipulation of counsel for the parties and finds good
10 cause to adopt the stipulation as an order of the Court.
11            IT IS SO ORDERED

12 Dated: October 11, 2018
13
14
15
16
17
18
19
     DLB:9
20   DB/prisoner-civil rights/garc2378.evi stip

21
22
23
24
25
26
27
28
